Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 1 of 32

TN THE UNITED STATES DISTRICT court |
FOR THE SOUTHERN DISTAICT. OF TEXAS

HovsToN DIVIS TOW Southee’ Sits Coun

ADAM WAYNE WALKER, fro se
TDCTH#I8974034
0.4. Luther Unit
Plaintiff

v

LORIE DAVIS
isthe Teyas Department of
Criming | “Justice - Correctional
Lastitutions Division
Director

ZULEMA CALDEROW
TDCI - Sergeant

~ JACQUELINE BRowW
1DCT- Captain ~

JAMES LINDER Jr.
TOCJ - Serg eant

DOVALD MUNITZ
TOcT-Wardgen

 

 

CIVIL ACTION No
Case 4:19-cv-00487 Document 1. Filed on 02/08/19 in TXSD_ Page 2 of 32

GINAD.quisT =|
TDCI ~ Con tract Employ yee —_
Counsel Subs titute oe

 

 

Defendants —
COMPLAINT
1 Tony Tria | Demanded

x. This action arises under Title 42 US.C.A. Code Section 1993,
1935 and 1988 and:

3. The. United Stes Constitution First, Fourth aad Fourteeth

Amendments and;

tf. The Texas State Constitution Fins devel Sections 14
“and a7 aad

5. V.T. LCA ons Civil Practice and Remedres Codes Chapters
Q7. and | | I and, _

b, Federal and Texas State Common laws

JURISD IC TION AND VENVE

7. This Court has jurisdiction over this action pursuant to 28
oy
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 3 of 32

YS... Section | 1331 CFederal Question), Section 1343 (civil Rights)
Section 1367 CGepplemental jurisdiction) and Section AdOj
( Declaratory du dg ment Act )

8. Venve Is. proper in this Court, pursuant to 28U.5.C. Section
139) Cb) C2), Cc) C41), because all of the acts and omissions

complained of scoured withia this judicial district of
Hocssl, Texs which iS fn Grimes *Counly Texgs.

PARTIES

A leant te

4. Adam Wayne Walker DCT #i89723Y is intarcerched at the
0. L. Luther Unit, [$00 Luther Drive in Wavasota , Texas 77868, is
at all times hereafler is ident fied. as Plaintiff

10, » Parnbifé | has 5 exhausted all ‘sets of the castitobronal

pflevaace procedures 6 Grievance FF 201819 1007

iL, Plaintiff has not led any law suits in ‘state or federal
cour, Pessoa bihigation Reform Act.

6 Defendants! a
12. Lorie Davis is the Texas Department of Criminal Tostice-
Correctional. TLastitutions Division, Director. LO. box

77, Huntsville, Texas 77344, at al Fine hereafter is
: identi Fied as Dir Davis
Case 4:19-cv-00487 Document 1 -Filed on 02/08/19 in TXSD_ Page 4 of 32

(3. Dies Davis is being sued in her offyeial copscily F for oo

declara tory. and inunchen .

IY. Zulema Calderon isa Tevas Depart ment of Criminal Jestice-
Ceprectional Lnstitution- Division, Sergeant at the: OL.
Luther Unit, | 1800. Luther Deive, Wavasota, Texas 77568, at
all times hereafler is identified. as Sgt Calderon

j 5. Soh Cal deron rs being Sued if her individual capacity

ih. Jacqueline brown is q Teyas Department of Criminal Justice-
Correctional Institution Division, Captain af the O.L. Lethe
Unit, 1300 Luther Drive, Navasote Texas 7786S, Gt ail time § |
» hereafter is ident fied as Coe Brown ~ 7

i7. Caph Brave is ‘being sued in. her individual capacity.

18. James Linder J. isa: Teves Deg arkmenk of Criminal Tstice -
Corcectional Last tution Di VISION Sergeant at the O.L.
Luther Unit, 1¥00 Luther Drive, Wavasots Teras. 77805, at all
times here afer is ident tied. as. GF Linder wey

4 St Linder | is “being sued if his individual capacity,
A. Donald Moniz iS a. Texas Department of Criminad dostice. -

Correctional Ln stits tion Division, War dea ot the L. Luther
Unity | 1500 Luther Dewe, Mavasota Tayas 77368 , at all times

4.
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 5 of 32

hereafter is identified as arden Meaiz -

al. Warden Muniz is be ing sued in his. individual —
capacity i

21.6100 b Quast ig G Texas Department of Criminal Joshe-

7 Correctional Ln stity ion Divisien, non - unitorm em, yee
Counsel Substitute representative advocate for offeaders
i disciplinary hearings at the O.L. Luther Unit, [$o0 Lather
ive , Navasota —Teyas 77868, gt all times hereafter ig
ideatitied as Ms. Quast Ss

23. (Ns. Quast is being sued in her individual capacity.

AY, At all times mentioned herein, each of the defendants

iS GA AG ent and oremp loyee of fi he TexGs Department of

Crimina 7 Justice and was acting within the Course and
Scope ef Said department Gad or employ ment.

a5. At all tines mentioned herein, all. defendants were

acting under Color of low
ab. The leyas be, artmeat of Criminal Jostice, at all times
hereatfer is i entified as TOCT
| 5
Case 4:19-cv-00487 Document1 Filed on 02/08/19 in TXSD_ Page 6 of 32

a7A.. ~~~ FIRST CAUSE OF ACTION
AGAINST DEFENOANT
ZULEMA CALDERON
FOK VIOLATING THE
PLAINTIFFS RIGHTS TO
REORESS THE GOVERVMEN
OF CRIEVAWCES |
—CFIRT AMEwDMENT)

a7.0n Toly 27,0018 at about b:009m deRendant Sgb Calderon
| Knowingly willfully and intentionally motivated. by Do
malic ious intent of ret aliation: against Plaiat iff ae

28. for participating and eXercising his protected
; United States First Amendment and Texas State. First
Article section Tweaty - Seven constitutional rights .

aq. to re dress the government of grievances, For Plait ifs

“many complaints and grievances

30. Did in fack handcuff and place Plainti fF in to solitaire

conkine meat for having mde another complaint

3. The actions of Sct, Calderon were reckless aad grossly peg ligent
and legally caused Plaatiff damages according to proof at —
trial . a :
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD_ Page 7 of 32

32. The actions of Sof: balderon were motivated by evil
motive ofr inteat Gnd involved reckless and callous
indifference to the Federal aad states protected rights
of others entitling Plaintiff to punitive damages.

33, SECOND CAUSE OF ACTION
AGAINST DEFENDAVT
ZULEMA CALDERoW
FOR VIeLATZNG THE PLAINTIFF’
RIGHTS TO BE SECURE Iw HIS
PERSOV FRom UNREASOWABLE SEIZURE
AND HIS RIGHTS WoT To BE DEPRIVED
OF HIS LIBERTY wrTHouT DUE PROCESS
oF LAW.

34, Plaintiff restates and rerterates all of the foregoing petagraghs
of this Complaint as if set forth iN Foil at this poit

35. On duly AT, AO af about 6:00pm Defendant Sql. Calderon knowing
willFolly and intentionally motivated by mélicious intent of
retaliation Did in Fact hand cuff and place Plaintiff

in to solitaire Con Fine m ead

ly,

3, The Foregoing violated plaintiffs pights under the United
States Constitution Fourth Amend meat to be Secule in

his person From unreasonable SeiZules and his Unite

7,
Case 4:19-cv-00487 Document 1. Filed on 02/08/19 in TXSD Page 8 of 32

37 States: Consti tution Feorteenth Amendment right not to
be deprived of Ais /, berly without due process of favs.

38. The actions of of Calderon U/e/se weckhees and sia msl
and ‘gelr caused Plovabilf dam ages according to proof at

trial

39. The schont of Sf Cdecon were nobvalod by evil motive on
iakeat and involved “eck-less and callous indi ference to the
Lederally protected rights of others as [laintiff to

punitive domages —

40. fis G direct and leg al | resulf of the inch C C auire af
Action aad the Seon Cause of Action foregeing , Plaint fe

sustained: great mental | and emotwnal pain and suffering
the effets of humil igtion, all to his general damages i in SUM

which | al be proven at trial.

‘THIRD CAUSE oF ACT LOW
 AGAIwST OEFEWDAWT
| ~ ZULEME CALDERoW o
| FOR VIOLATING PLATTERS
—« BY FRAUD
CCommow baw)

4

UW‘). Pleinhtf veitates and reiterates il of the Bes going
par agraphs of this complaint as if set forth: in ful l at

this point.
g.
Case 4:19-cv-00487 Document 1. Filed on 02/08/19 in TXSD Page 9 of 32

43. On July a 7, A043 Defendant Sgt: Calderon Knowingly,
willfully and iaTentionally , motivate J by maliciwos. inteat

Hi. did in Pact prepared and filed a false disciplinary |
feport (Z-210 Form ) and Falsified accounts of the
encounter with Plaintiff

45. in order to deceptively disguise hee (Sgt. Calderon \
action oF haadcuffing and placing Plaintiff ta to: solitaire
confine meat GS being justifred aad oo L

ub.to grat ty her self of Fusthing the harm to PleintifB’
_ deprivation of ‘fi herties and privileges. ee

YT, The actions of Sob Calderon were reckless and gross ly

. negligent and legally Caused plaiati fe damages ALC ording
to proof at troal.

48. The actoas of Sof. Calderon were motivated by evil
| motive or iateat entitling Plaintiff fo punitive damages

49. As a direct and lega lresulp of + he foregoing, Plaitiff
sustained great mental and emotional pain and suffering
the effets of humiliation, all to his G eneral damages in Sun
which will he proven at trial.
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 10 of 32

50. FOURTH CAUSE OF ACTION
AGAINST OEFEMDANT
JAMES LINDER ZR.
FOR VIOLATZWV6 PLALNWTIFF'S RIGHTS
VOT Te BE DEPRIVED OF HIS LIBERTY
(WITHOUT DUE PROCESS OF LAW

Sh Plain fy Ff restates and reiterates all of the foregoin g
paragraghs of this complaint as if set forth in fil at
this point,

52. On July AS, 2013 at cbout [:30 Am Plaintiff made several
request to obtain bot not limited to several eye
witness statements aad two register log books tind of
records a

53. te Sgt: Linder, who was preparing /per Forming the.
Pre lian inary Tavestigation Report (£-d10 Farm) of the
accovats on the incident belween Flaintil f and Sof: Calderon

54. Ne such eye witness state ments and No such register
log books and or records were ever obtain F despite Plaintiffs
humerous feq vests and entitle meat thereto

55, Piciatif f is in formed and believes aad on such ground alleges that Sy.
Liader recklessly Gad or inten Hivnally and with malicious inteat
prepared a incomplete and falsifred accounts in his Prelim inary
Lavestigation Report (1-410 hem) of the above said incident

iL
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 11 of 32

BG. Plaintiff is informed and believes and on such ground alleges
that defendants Sgt Calderon and Sgt. Linder, well-Knowing that
the accounts and reports were incomplete and False, together

D7. conspired and agreed not to obtain Plaintiffs above said

requests for several eye - witness statements and two

regrs ter log hooks aad or records.

59. Plaiatitf is informed and believes and on such grounds
alleges that Sgt. Calderon and Sgt: Linden, Knowing such

accounts and reports Were incomplete and False j nevertheless

54. conspired together and agreed te supply and did in Fact
supply them to be review by the grading official TOCT
Major Alonzo tammond Ir

ub, Major Hammond ,in reliance upon the above said incomplete
and False accounts and reports, did in hact Filed formal
disciplinary charges of violating TOCST statutory rules,
offense code 14.0 Re fusing or Failing to obey orders ang
offense Code 23.0 Creating q distur boace against Plaintiff

bf. in discipli Nary case te. ROiVO311023. De Fen dants acted with
the malicious intent to prevent Plaint if F from having a Fair
disciplinary h ealing thet embodies constitution al and

4

statutory standards.

{2.
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 12 of 32

GALE complete and true accounts and reports had been
supplied fo the grading of ficial Major Hammond, No

disciplin ary charg eS. would have heen Filed against Plaintiff

L3. Sof. Linder had a fiduciary, statutory and ministerial
duty Fo Plaiatif f to obtain Plaintiffy requested
exculaatory eye - witness statemeats and wo
Pegis ter loo books Gnd of records |

64. FLFTH CAUSE oF ACTION
AGAZLWST OECENDANT
DONALD MUNITZ — ,
FOR VIOLATZWG PLAINTZFFS RIGHTS
VoT TOBE DEPRIVED oF HIS LIBERTY
WITHOUT QUE PROCESS OF LAW.

05. Plaintiff restates and reiterates all of the foregoing
para graphs of this complaint aS if set forth if full at
this poiat- :

lel. On or about July A4, A018 Plaintiff informed Warden Muniz
of the accounts of July 2X7, A018 and

b7 about Sot. Linder rePusing Plointi ffs request to obte in

exculpatory cye~ witness stete ments and @XC ulpatory
fe gister log hooks dad or records

13.
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 13 of 32

(8. Furthermore, Plaintiff made a request to Warden Muniz
To in vestigate the accounts of July 27,A01% and fo obtain
but not limited to exculpatory eye-witness statements and
two exculpatory register leg books and of records,

&4 No such exculpatory eye-witness stetea eats and No such
two exevioatory register log books andor records were ever
obtain and NO such inves igation took place , despite

Plaintiff requests and entitle ment thereto

70. TF complete and true accounts and reports had heen
supplied to the grading otfreial, MN a jor Hammond,no
disciplinary charges would have been Filed against
Plaintiff ,

TL Warden Muniz had a Fiduciary, statutory an J
minister ial duty to Plaintif Fs request to obtain bot not
limited to exculpatory cye- witness stale ments and two
register log books Gnd of records, and to in vestigate the

accounts of July 27, 28

71.0 August 7, dois Plaintiff filed q L-127 form Carievance )
which contain the Gecounts oF Joly a7, poly incidesr with
Sot. Calderon, for Warden Muniz to review and investigate the

above Said July 27, A013 iacigeat :

{4y.
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 14 of 32

73. The above said I-127 brm Cgeievance)* 201 3181007 was
return fo Plaintiff on Octoher 2Z,A0I& with bUarden Muniz
LESPONSE Which was preposte rous to the Fa cts and (ssues

74. On July [3,018 PlaintiF E filed a grievance 201816634 |
against Warden Muniz ; for an unre lated issue to this cause

75: On Joly 17, A018 Plaintiff Filed « gnievance® A019 159397
against Warden Muniz ,for a lateral issue fo this cause

7b. Plaintiff has Filed about seventy official complaints |
C grievances) while being incarcerated at the O.L. Luther
Unit inl Ma vase te ' Teyas

7Z Plaintiff is informed and believes and on such ground
alleges that Warden Muniz recklessly andor intentionally |
aad with malicious intent prepared a talse re port fe Sponse
inthe T-127 form Cgrievince ) ‘report |

73. Plantiff is: informed and believes and oa such grounds thal
de fendaats Sot: Calderon , Sef: Linder and Warden Muniz, we L} -
Knowing thet the accounts and reports. incomplete and false,

74. together cConsp ired ang agreed not te obt: ain p lointif §
above sqid feguest for Fé but not limited to se veral
excul atory eve - witness statements and Flo exculpatory
reaishe log books andor fecords. ~

[5.
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 15 of 32

$0. Plaintiff is informed aad believes Gad on such grovads alleges
that Sel: Calderon and Sof. Linder and iUarden Monrz, Knowing
such accounts and reports were iINCOMp lete and false ,
nevertheless

Si. conspired together and agreed to supply and dred in fact
supply them te be review by the grading officiel Toca
Major Hammood TR. |

82. Ma jor flammond, in reliance upon the abeve said in complete
and false accounts and reports, did in fact Riled formal
disciplinary chargesag. against Plantiff for violating Tocs
statutory rules, offense code AY-0 Refusing or Failing to
obey orders and offense code 23.0 Creating a distur bance

83. in disciplinary case We. 26180311023. Defendants acted with
the malicious intent to prevent Plaintiff from having G hair .
disciplinary hearing t hed embedies constilutivnal and statutory
stindacds .

$4, The achions of Sot- Calderon and Sgt. Linder and Varden Muniz.
were reckless and grossly negligert Gad legally plaintiff
damages according to proof at trial.

$5. The actions of Sgt: Cal deron and Sot Linder and Warden
Muniz were motivated by evil motive or intentand involved

reckless and callous indifference to the Federally protected
rights of others entitling plaintiff to punitive damages .

IG.
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 16 of 32

$6. SIYTH CAUSE OF ACTION
AGAINST OEFENDANT
DONALD MUNZZ
FoR VIOLATING THE PLAINTIFFS RIGHTS Teo
REORESS THE GoveRmEwT oF GRIEVAWCES
(FIRST AMEND MEWT)

87. Pla intif E restates and reiterates all of the foregoing paragraphs
of this complaint GS if set forth in foil at this point:

$8. On August Pang Plaintiff made G reguest fo p the I-16 and

T-T69 and I-Z69A forms to 0.b.Lother Units records Ms.
Williams «

84, These. ghove said recorde are the TPCT: mandatory fe lords keot
for each of fender placed iY contine ment

40. Theses qbove Sud records aad or forms include bod net limited to the
date ard time the offender was placed ia continemeat} the

GI. criterion used and a brief (eason Bor the confinement +, the

D.name of the Tacx of Frei al autheriziag placement of the
offender in confine meat; the |

93. date the offender is heard by the unit Disciplinary Hesring
officers the

}7.
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 17 of 32

qu. date the offender is released from con Finement; cad

45. a review by the warden within 72 hours of the offender's
placement i to confinement, including weekends and holidays.

4b. Plaintift received: the written reg uest back with the FESPONS®
from Ms. i/iflians: as : There iS Ne fecords fouad

47. Warden Muniz has G stetu tory and INNATS terval duty to efi SUSE
theses above Saio Foams and of fetords are completed ane

maintained aad truthfolly submitted.

93. Plointif Wis in solitaire continement for 5 days: From duly
27, A016 fo Joly 3), 2018

G4, As @ direct and legal result ot the foregoing Plaintifl sustained
great rete. mental and emotional pw GA d sutPering the effects
of humilietion, all to his general damages in sum which will

be proven at trial. .

(00. Defendant Lrarde Muniz Knowingly, willfu ily Gag intentisaa lly
motivated by malicious inteat

le}. did i” Fact ard nit fillout theses ahove said forms and or

fecords 43 requir ed-
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 18 of 32

10d. The actions of Warden Muniz were. reckless and grossly
negligent Gad or intentionally caused Plawtifl damas es
Gclored i” 5 to proot at trial

/o3. The actions of arden Muaiz were motivated by evil
motive or intent aad involved reckless and callous

in if ference to the federally protected rights of others
entitling Plaintiff to punitive damages.

ivy, Plaintiff iS informed and believes and on such Grovads alleges
that Set. Calderon and Warden Muniz, well- Knowing that the
accounts Gnd reports of duly 27, A018 sacideat We/se incomplete
and false ,toge the conspired and agreed to punish Planiiff
for the use of or partic ipabon if) the of fen der GTR GNCE

procedure .

jo5. SEVEN CAUSE OF @CT ION
AGAINST DEFEWOAWT
GINA ). QUAST
FOR WOR VIOLATING PLAINTIFFS RIGHTS
VoT To BE DEPRIVEO OF HIS LIBERTY
WITHOUT QUE PROCESS oF LAW
FOURTH AD FOURTEENTH AMENDMEWVTS

1063 Plaintiff restates and re iterates all of the foregoing
paragraphs of this complaint GS if Set forth in fol at thys
point «

14
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 19 of 32

(07 On fu vost | Ao1s , Ms: Quast hostilely refused to accept
Plerntitts upitfen offender shatement, which Plaintiff

(O$%. was entitled fo submit into the TOCs Disciphaary
7 Report and Record fora L- I7MNA, Futheemore

109. Plaintiff made a request for Ms. Quast to obtain —
bot not linitedto two eKculpatory: eye -witne ss Statements
and to obtain Meg re exculpatory eye-witness ste bemeats from

twa. register log books and of records

1i8..0n August 1, 2019 Plaintiff mailed MMs. Quest Gq written
request for her fo obatna obtain Seyeral excolo atory
eye -witness stitements and tuo exculpatory register log
books ang or records and a list of 10 exculpatory eye>
witness thet Plein ff request fo be present at the

Disciplinary Hearing to give testimonial of the accounts
of July a7, 2018, Further more

(fl. these were: not the only regvest in Plaintiff writen letter
that vis ia ae ILD form to Ms. Quast |

12. On August (ROIS at Plaintiff Disciplinary Hearing, Plaintiff
did net have any eye witness or register log hooks
aad or records that would have been exculpatory evidence to

Plaintiff.

a0.
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 20 of 32

(13. Ms, Quast had a fiduciary, statutory and ministerral
duty to be Plaintiffs compulsory MeCAAS For obtaining

witnesses and doc uments in his Favor for his defence.

(4, Plaintiff is informed and believes and on such grounds
alleges that Ms. Quast recklessly and ot intentionally
and with malicious intent prepared G incomp lefe
T-47M4 Form or record to prevent Plainb ff from having
Gq fair discip linary process and or heariag,

(15. Plaintiff is informed and believes and on such groun és
alleges thet defendants Set: Calderon and Sgt. Linder and
Warden Muniz and Ms. Quast, well~k rowing bh et the
gecounts and reports Were incomplete and False ) fog ether

i Ib. conspired and agreed not to obtain Plaintiffs above
said requests For several excupatory eye- Witnesses
and two exculpatory fegrcter log beaks and or fecords Gad to

ft], prevent Plaiati F f Prem Pong Sa h aving Ci bait disciplinary

process Gad or hearin 5.

18. As a direct and legal result of the foregoing , Plaintiff suffered
great meatal and emotional pan aad damages and suffered the
hy milaition effect of fhe above sad inten broaal action£ of the
defen darts.

A.
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 21 of 32

i(4. The actions of fis. Quast were. motivated by evil motive
of iat ent and if) vol ved reck less and callous indifhe efence to the
Federally protected rights of others entitling Plaintiff to |

pp vartive danas es

(20. ETGHTH CAUSE OF ACTION
AGAINST OEFEWDANT
JACQUELINE BROWN |
FOR VIOLATZIWS PLAINTIFFS RIGHTS
VOT 70 BE DEPRIVEO oF HzS LIBERTY
WITHOUT DUE PROCESS OF LAW
FOURTH AND FOURTEENTH AMENDMENTS

12) Plaintiff restates and cert erates all of the foregoing .
poragraphs of this complaint as if set forth in full at this
point. | .

(22.0n August 4. AOI$ before Plaintiffs disciplin ary hearing
audio tape recording began, Cpt. Brown along with Ms.
Quast tried For 15 minvtes or more to Convince Plainticf
that there Was no such things as respite register log
book or "IC S “ register log book and of fecords-

fad. Plaintiff iS informed and believes and on such grounds
alleges that Cot. brown and Ms. Quast well-knowing tha
the account s gad reports of Joly 27, AOW8 incideat were
incomplete and false, nevertheless conspired together aad

da.
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 22 of 32

roy. agreed to,05 a customary practice, te prevent Flainhiff
and other offenders from entering the request for existing
exculpatory evidence into the audio tape recording
record of the disciplinary hearing.

}25.On August be, ROIS ot Pla inhiffs disciplinary hearing ; Cpt. brown
did in fact denied all Plaintiffs request for eye-witnesses
to be present aT the disciplinary hearing te give testi moay of the
accounts of July 27 AOS incident: :

126. Futheemore , Cpt Brown did not document Plant S pegueskd
witnesses of tre hen reason for the exclusion on the Eu7mA
bem 45 required

[A7. Futher more , Co Brown intentionally did not documeat many
reguired and pertinent infor mation On the T OCT Discipknary
Re port Gane Hearing Record I=47MA form

}23. Futher more ) Cot Brown intentional | made leading questions
bb Sel C an y 5 €
to 5g ‘ Calderon during the ols ciplinary hearing int O*Ges
to rectify Sgt: Calderon obvieus testimony contradiction

pad. Futher more, Cot. Brown forced Plaintiff to Sign the
TOCT Dsciphiowy Repert and Hearing Record L-47M 4
Bow Form , by threats of an disoheying a direct order
disciplinary of Fense charge. agaist Plaintiff

A3,
Case 4:19-cv-00487 . Document 1 Filed on 02/08/19 in TXSD Page 23 of 32

(30.Futhenmore, On August 6, A019 and August 10, 2018 and fusust
15, ,ol8 Plaintiff mailed Capt. Brown a writen (eg vest hot
not limited to, to listen to the Disciplinary Hearing audio
tape recording,

3H. Capt Brown did not respond dill August ag A01G at 23 Any,
which usas about Four hours after the deadline to File

a written Disciplinary conviction appeal grievance and

132. Capt browns fespe written SESPONSe wes Falve

133, Plaintiff Was entitle to: bot not limited fo, per TOCT written
policies to listen to the above Said disciphaary hearing audio
tape recording in order to help prepare a above Said appeal

(34, Plaintiff és informed ang believes and on such grounds
alleges that Capt. Brown recklessly Gad of intentionally and
iifh malicious intent prepared a incom plete and False

TACT Disciplinory Report and Hearing Record (2-47 mA

firm ) and ,

| 35. intention ally prevent Plaintiff From per Fecting a

discig linary Conv iction Gppen |

136, Plaintiff restates and reiterates all of the foregoing paragraghs
of this complaint as if set Focth in foll at this point.

a4.
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 24 of 32

[37. Capt. Brown fusnel declared Plaintiff gully of the

discal (AGS charge of Refusing te she orders offense. Code
a4.0 cad

(38. assess PlaintiE f punish mest Plant EFS punishments are
listed as;

(39. No time credit for the 5 days of Solitaire confinement
110. ‘19 days of restricted confinement
(4. 15 days less of Comm issary privileges
(42. 45 days less of phone privileges
143, Reduction of time eariag class From $3 0 SY
(44.NINTH CAUSE OF ACTIOM
AGALWST DEFENMDAWTS
Zulema Calderon and Jaceueline Brown and Jyames Linder a.
and Donald Muniz and Gina D. Quast
FoR VIoLaTIv6 THE PLALMTIFFS RIGHTS TO

REORESS THE GOVERMMENT OF GRIEVANCES
CFIAST AMEwDMENT)

145. Plaintiff restates and reiterates all of the foregoing
paragraphs of this complaiat as if set in full at this poiat-

AS.
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 25 of 32

(4b. Plainti rf is infor med and believes and on Such grounds alleges
that Sgt Calderon and Sgt. Linder and Warden Muniz and
Ms: Quast and Capt. Brown well Knowing that the accounts
and reports of Sot Calderon July AT, Aols incident between
Plaintiff aad hepeelf CSef. Calderon) were incomplete and false,

\47. conspired together and agreed Fo ke ep submitting
incomplete and False records and or reports, to ceneea |
the trve accounts of July 27, 2018 incident between
Plaintiff and Sgt Calderon in order to punish Plaintiff

148. For exercising and participating in the TOCT offender

gritvance procedure and of system and to

(49. prevent Plant Ef from successfully appealing +he dtsciplinary
conviction and to |

150. discourage Plarahiff From exercising and participcting
in the TOCT offender grievance Procegure and or system
aad to :

5]. discourage other offenders From exercising and
participating inthe TOC offender grievance procedure
cind or system.

[52. As @ direct and legal result of the Fore going, Plarntiff
La hurt ang injured in his mer mental] health |

ae.
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 26 of 32

(53. The actions or inactions of defendant Sot: Calderon and
Sgt: Linder and Warden Muniz and Capt: Brown and
Ms. Quast were reckless and grossly negligent and legalle
Caused plaintiff damages ACCOrding to proot at. brial.

i54. The actions or inactions of defendaat Sct. Calderon and
Sgt. Linder and (Jarden Muniz and Capt. Brown and
Ms, Quast were Schleswig mM ctivated b Vv evil motive
or intent and in volved reckless and callous indifference
to the Federally and states protected rights of others
entitling Plaintiff to punitive damages.

(55. Pleinti fF suffered mental and emotional pain and uas
deprived of his liberty for 50 day namely, but rot (imite)
to /

56. IF Plaitiff had not exercised and participated in
the TOCLT offender grievance procedure and of syste

by Piling 70 aboyt grievance against namely the TOcy
staff at the O.L. Luther Unit, this chove Said reprisal
oT retaliation by defendants Sgt Calderon and Set. Liader

157 and Warden Muniz and Capt. Brown and ms.Quast would
not heve occurred -

7.
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD  Page.27 of 32

(58. TENTH CAUSE OF ACTION
AGAINST DEFENDANT

LoRTE DAvrs |
FoR VZLOLATZIWG THE PLAZWNTIFFS RIGHTS

TO BE FREE FRom CRUEL AND UNUSUAL

PUNISHMENTS
(EIGHTH AMENDMENT)

154. On Toly 5,2018 Plaintiff filed a grievance €*:201815 9347
against. the use's of the Majors hallway being
designated aS G respite area for ot Fenders seeKing
feprieve From the excessive heat in there living

Greags

160. The Majors Hallway is clearly @ hot area, due to the
fact it does not have Git -conditioning

(Gl. Plaintif F§ grievance * 2018 15 9397 went varesolved,

there Fore defendant Dir. Davis has acted with deliberate
indifferents to the cruel mistreatment ot Ploratit F

being placed in an area thats well known to be without
air-conditioning and hot :

(G2. Futhermore, defendant Dir. Davis has acted with
deliberate indifferents fo Plaintiffs medical health

needs ot reprieve From the eX CESS ive heat by not resolving

A$.
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 28 of 32

13 the ISSUE stated in the Pla inti fs Grievance*Av1Bi5 9347

ib4. Defendant Dir. Davis has Full Knowledge that Plaintiff
is very susceptible to heatillness due to the
medication Plaintiff is taking Carescribed), and Planttf
is on the TDOCT heat restriction offender roster

PRAYER FOR RELIEF

WHEREFORE, Plaintiff parys for judg ment and
request against defendants Sgt Calderon and Sgt. Linder
dnd Warden Muniz and Capt. Brown and Ms. Quast, and
each of them, jointly and severally, as follows !
General damages according bo ptoot,
1.Mominal damages of 4].00
3. Punitive damages of 4200.00 |
4. Punitive damages of 4300.00 against Sof: Calderon
5, Costs of suit and reasonable Attorneys fees
b, Plaintiff request an order declaring thet the defendants

have acted in violation of the United States |
Constitution. | |
7. Plaintiff pra $ for all other relief to which he may be
entitled at los of equity | |
8. Plaintiff prays for aa injunction order declaring that

the defendants stop USING the Majors Hallway as a
of Fender respite ared.

a4,
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 29 of 32

q. TF monetary relief is granted and costs of suit and
aitorney s Fees balances are ‘satis Fred and if there
IS still Funds remaining ,Plaintitf request the
Honorable Court to have fhe defendants ordered
to send the FEMaining Monetary relief judgments and
make the remaining monetary felteP judg meats te
the non profit Human Rights Defense Center, P.0.Boy
115), Lake Worth, FL 33440 and send Plait proof

of poy ment.

WHERE FORE, PlaintiFE prays For judg meat agaiast
defendant Dir. Lorie Davis as Follows ¢

[. Plainti ff reguest an order declarin that the

defendant have acted in violatien of fF @ United States
Cons titution | |

as Plainti ff prays for an injunction order declaring that
the defendant stop USING the 0.L. Luther Units,
Major's Hallway as a offender respite area.

3. Plaintiff prays For a order to remove the disciplinary
Case Conviction 3.0130 311023 From all TOCT record
aad or Files and the Texas Board of Pardons and
Paroles records and or Files and any other records and
Biles that the Plainti FR disciplinary Case conviction
#9 91931023 has been sent and of Frled Gad or recorded

30:
Case 4:19-cv-00487 Document 1 Filed on 02/08/19 in TXSD Page 30 of 32

4. Plaintiff prays for a order tO instruct defendant to
place Plaintiff hack én to the proper good con duct time”

earning class ifreation™ that was removed From Plainti ft

4S a punishment of the said disciplin ary CASe conviction

5. Plaintiff prays For a order to in struct defendant to
restore all lessed ‘good conduct time” credits dueto
the said disciplinary CASE conviction.

Respectfully Submitted.
Signed this 1 day of February ,AOIN4

Clare Webho
Adam Walker °

Petitioner , bro Se
TOCTHIS97234

O.L. Luther Unit
(goo Luther Orive
Vava Sota , TK 77868

 

TT, Adam tayne Walker TOC T#1897234 do declare under
penalty of perjury that the foregaing is true and correct.
Signed this 1 dey of February ,Aol4
lider Woblbe-
hdam We IKer TDe 7#1897234

o.i, Luther Uni
Igoe Luther Drive
Navasota , TX77863
 
TXSD Page 32.0f 32

In

led on 02/08/19 i

00487 Documenti F

19-cv-

Case 4

 
